Order entered August 16, 2018




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-18-00800-CV

                            SUSAN E. HARRIMAN, Appellant

                                             V.

                    MILDRED V. EHRENBERG, ET AL., Appellees

                    On Appeal from the 162nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-15-11994

                                         ORDER
      Before the Court is appellant’s August 15, 2018 motion for an extension of time to file a

brief. We GRANT the motion and extend the time to August 31, 2018.


                                                    /s/   ADA BROWN
                                                          JUSTICE